

116 S3829 IS: Global Health Security and Diplomacy Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3829IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Risch (for himself, Mr. Murphy, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo advance the global health security and diplomacy objectives of the United States, improve coordination among the relevant Federal departments and agencies implementing United States foreign assistance for global health security, and more effectively enable partner countries to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, detect, mitigate, and respond to infectious disease threats before they become pandemics, and for other purposes.1.Short titleThis Act may be cited as the Global Health Security and Diplomacy Act of 2020.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. (2)Global Health Security AgendaThe term Global Health Security Agenda means the multi-sectoral initiative launched in 2014 and renewed in 2017 that brings together countries, regions, international organizations, nongovernmental organizations, and the private sector to elevate global health security as a national-level priority, share best practices, and facilitate national capacity to comply with and adhere to the World Health Organization International Health Regulations, the World Organization for Animal Health international standards and guidelines, United Nations Security Council Resolution 1540 (2004), the Biological Weapons Convention, and other relevant frameworks that contribute to global health security.(3)Global Health Security Agenda Joint External EvaluationThe term Global Health Security Agenda Joint External Evaluation means the voluntary, collaborative, multi-sectoral process to assess country capacity to prevent, detect, and rapidly respond to public health risks occurring naturally or due to deliberate or accidental events, assess progress in achieving the targets under the World Health Organization International Health Regulations, and recommend priority actions.(4)Global Health Security IndexThe term Global Health Security Index means the comprehensive assessment and benchmarking of health security and related capabilities across the 195 countries that make up the States Parties to the World Health Organization International Health Regulations. (5)Key stakeholdersThe term key stakeholders means actors engaged in efforts to advance global health security programs and objectives, including—(A)national and local governments in partner countries;(B)other bilateral donors;(C)international and regional organizations;(D)international, regional, and local financial institutions;(E)international, regional, and local private voluntary, nongovernmental, faith-based, and civil society organizations;(F)representatives of historically mar­gin­al­ized groups, including women and youth;(G)the private sector, including medical device, technology, and pharmaceutical companies; and(H)public and private research and academic institutions. (6)One Health approachThe term One Health approach means the collaborative, multi-sectoral, and transdisciplinary approach toward achieving optimal health outcomes in a manner that recognizes the interconnection between people, animals, plants, and their shared environment. (7)Relevant Federal departments and agenciesThe term relevant Federal departments and agencies means any Federal department or agency operating under Chief of Mission authority and implementing United States foreign assistance relevant to the advancement of United States global health security and diplomacy overseas, which may include—(A)the Department of State;(B)the United States Agency for International Development;(C)the Department of Health and Human Services;(D)the Centers for Disease Control and Prevention;(E)the National Institutes of Health;(F)the Department of the Treasury;(G)the Department of Defense;(H)the Defense Threat Reduction Agency;(I)the Millennium Challenge Corporation;(J)the Development Finance Corporation;(K)the Peace Corps; and (L)any other department or agency that the President determines to be relevant for these purposes. 3.PurposeThe purpose of this Act is to advance the global health security and diplomacy objectives of the United States, improve coordination among the relevant Federal departments and agencies implementing United States foreign assistance for global health security, and more effectively enable partner countries to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, detect, mitigate, and respond to infectious disease threats before they become pandemics by—(1)establishing a comprehensive United States Global Health Security Strategy with a One Health approach and clear goals, objectives, and benchmarks, as well as instruments to monitor and evaluate outputs and outcomes, measure impact, and share data and learning;(2)establishing a mechanism to coordinate United States global health security policies, activities, and assistance, including efforts to advance the United States Global Health Security Strategy and the Global Health Security Agenda, while fully utilizing the unique capabilities of the relevant Federal departments and agencies;(3)coordinating with key stakeholders and supporting partner country efforts to strengthen and sustain more resilient health systems and supply chains;(4)accelerating progress under the United States Global Health Security Strategy, the Global Health Security Agenda, the World Health Organization International Health Regulations, and other relevant frameworks that contribute to global health security;(5)enhancing support for innovation and public-private partnerships for research, development, and deployment of effective and affordable disease tracking tools, diagnostics, therapeutics, and vaccines;(6)authorizing appropriations to advance the United States Global Health Security Strategy and provide for a global health security emergency reserve; and(7)authorizing the Secretary of State, in coordination with the Secretary of the Treasury, to enter into negotiations for the establishment of the Trust Fund for Global Health Security.IUnited States Global Health Security Strategy and Assistance101.Partner country definedIn this title, the term partner country means a country in which the relevant Federal departments and agencies are implementing United States foreign assistance for global health security under this Act.102.Global health security strategy(a)GeneralThe President shall maintain and advance a comprehensive strategy with a One Health approach toward advancing the global health security and diplomacy objectives of the United States overseas, which shall—(1)seek to strengthen United States diplomatic leadership and improve the effectiveness of United States foreign assistance for global health security to prevent, detect, and respond to infectious disease threats, including through advancement of the Global Health Security Agenda;(2)establish specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans for United States foreign assistance for global health security that promote learning and reflect international best practices relating to global health security, transparency, and accountability;(3)establish mechanisms to improve coordination and performance by the relevant Federal departments and agencies, including by setting out clear roles and responsibilities that reflect the unique capabilities and resources of each such department and agency;(4)establish mechanisms to improve coordination and avoid duplication of effort among the relevant Federal departments and agencies, partner countries, donor countries, multilateral organizations, and other key stakeholders;(5)prioritize working with partner countries with low scores on the Global Health Security Index classification of health systems and on the Global Health Security Agenda Joint External Evaluation;(6)reduce long-term reliance upon United States foreign assistance for global health security by promoting partner country ownership, improved domestic resource mobilization, co-financing, and appropriate national budget allocations for global health security and pandemic preparedness and response;(7)assist partner countries in building the technical capacity of relevant ministries to prepare, execute, monitor, and evaluate effective national action plans for health security, including mechanisms to enhance budget and global health data transparency, as necessary and appropriate; (8)align United States foreign assistance for global health security with partner country national action plans for health security, developed with input from key stakeholders, to the greatest extent practicable and appropriate;(9)create linkages between complementary bilateral and multilateral foreign assistance programs that contribute to the development of more resilient health systems and supply chains in partner countries with the capacity, resources, and personnel required to prevent, detect, and respond to infectious disease threats;(10)support innovation and public-private partnerships to improve pandemic preparedness and response, including for the development and deployment of effective infectious disease tracking tools, diagnostics, therapeutics, and vaccines;(11)support collaboration with and among relevant public and private research entities engaged in global health security; and(12)support collaboration between United States universities and public and private institutions in partner countries that promote global health security and innovation.(b)Fiscal year 2021 complianceThe United States Global Health Security Strategy, published on May 9, 2019, in compliance with section 7058(c)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division K of Public Law 115–141), shall be deemed to comply with the requirement under this section for fiscal year 2021. (c)Strategy updates(1)In generalConcurrent with the submission of the report required by section 634 of the Foreign Assistance Act of 1961 (22 U.S.C. 2394) for fiscal years 2022 through 2025, the President, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees updates to the United States Global Health Security Strategy, including the agency-specific plans required under paragraph (2). (2)Agency-specific plansThe strategy updates required under this subsection shall include specific implementation plans from each relevant Federal department and agency that describe—(A)the anticipated staffing plans and contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and(B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term results.103.Global health security coordination(a)EstablishmentThere is established within the Department of State a Coordinator of United States Government Activities to Advance Global Health Security and Diplomacy overseas, who shall be appointed by the President, by and with the advice and consent of the Senate.(b)AuthoritiesThe Coordinator is authorized to—(1)operate internationally to carry out the purposes of this Act;(2)transfer and allocate United States foreign assistance resources for global health security to the relevant Federal departments and agencies, in coordination with the Office of Management and Budget, the United States Agency for International Development, and the Department of State Office of Foreign Assistance Resources; and(3)utilize open and streamlined solicitations to allow for the participation of a wide range of implementing partners through the most appropriate procurement mechanisms, which may include grants, contracts, cooperative agreements, and other instruments as necessary and appropriate.(c)DutiesThe Coordinator shall have primary responsibility for the coordination, management, and oversight of United States diplomatic efforts and foreign assistance resources to advance the relevant elements of the United States Global Health Security Strategy under section 102 and the duties described under subsection (f)(2), including the international programs, projects, and activities of the United States Government relating to the Global Health Security Agenda and the Trust Fund for Global Health Security established under title II, including—(1)ensuring effective program coordination and implementation by the relevant Federal departments and agencies, including by—(A)managing the budget and planning of United States foreign assistance resources authorized to be appropriated or otherwise made available to carry out the purposes of chapters 1 and 10 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) relating to infectious disease prevention, detection, mitigation, and response, including efforts to enable partner countries to strengthen and sustain resilient health systems and supply chains;(B)formulating, issuing, and updating related program guidance;(C)establishing unified auditing, monitoring, and evaluation plans;(D)aligning resources and implementation plans under the strategy with the relevant Federal departments and agencies with the greatest expertise, technical capabilities, comparative advantage, and potential for success;(E)working with and leveraging the expertise and activities of the Office of the Global AIDS Coordinator, the President’s Malaria Coordinator, and similar or successor entities implementing United States global health assistance overseas; and(F)avoiding duplication of effort and working to resolve policy, program, and funding disputes among the relevant Federal departments and agencies;(2)leading diplomatic efforts to address current and emerging threats to global health security;(3)ensuring effective representation of the United States in relevant international forums, including at the World Health Assembly and meetings of the Global Health Security Agenda, in coordination with the Secretary of the Department of Health and Human Services, as necessary and appropriate; (4)promoting greater donor and partner country investment in building more resilient health systems and supply chains, including through representation and participation in a multilateral trust fund for global health security, consistent with title II;(5)working to enhance coordination with and transparency among partner countries and key stakeholders, including the private sector; and(6)regularly updating the appropriate congressional committees.(d)Other global health assistanceThis section shall not apply to funds authorized to be appropriated or otherwise made available to carry out the purposes of chapters 1 and 10 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) relating to global health that are—(1)apportioned directly to the Department of State to carry out programs authorized pursuant to the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25); or(2)apportioned directly to the United States Agency for International Development to carry out programs that are not directly related to new or emerging infectious disease threats.(e)United States Agency for International DevelopmentThe Coordinator should be supported by a deputy, who should be an employee of the United States Agency for International Development serving in a career or noncareer position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher, who serves concurrently as the deputy and performs the functions ascribed to the agency by section 3(b) of Executive Order 13747 of November 4, 2016.(f)Sense of CongressIt is the sense of Congress that—(1)Executive Order 13474 of November 4, 2016, and the United States Global Health Security Strategy, delivered to Congress on May 9, 2019, set out leadership and interagency coordinating roles for the National Security Council relating to global health security and the Global Health Security Agenda; (2)the Coordinator should perform the functions in Executive Order 13747 ascribed to the Department of State in section 3(b) of such executive order;(3)the Interagency Review Council described in Executive Order 13747 should perform the functions ascribed to it in section 2 of such executive order; and(4)the President should consider appointing an individual serving on the National Security Council, at the senior director level or higher and with significant background and expertise in public health, health security, or emergency biological response management, to convene and coordinate—(A)the interagency process of the Federal departments and agencies implementing the functions described in section 3 of Executive Order 13747; and(B)the interagency process to ensure continuity of effort across the Federal departments and agencies engaged in domestic and international global health security preparedness and response.104.Global health emergenciesIn responding to an international infectious disease outbreak that is sustained, severe, and is spreading internationally, which may include a declaration under the World Health Organization International Health Regulations of a Public Health Emergency of International Concern overseas—(1)the Secretary of State, acting through the Coordinator of United States Government Activities to Advance Global Health Security and Diplomacy, as appropriate, shall be represented at all relevant interagency meetings and lead United States diplomatic and coordination efforts with the relevant international organizations and key stakeholders; and(2)the Administrator of the United States Agency for International Development shall be represented at all relevant interagency meetings and serve as the program lead on international emergency humanitarian response, as well efforts to address second order development impacts of such an emergency within partner countries.105.USAID disaster surge capacity(a)In generalFunds authorized to be appropriated or otherwise made available to carry out part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), including funds made available for Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise made available for such proposes, for the cost (including support costs) of individuals detailed to or employed by the United States Agency for International Development whose primary responsibility is to carry out programs in response to global health emergencies and natural or man-made disasters.(b)NotificationThe Administrator shall notify the appropriate congressional committees not later than 15 days before making funds available under this section.106.Authorization for United States participation in Coalition for Epidemic Preparedness Innovations(a)In generalThe United States is authorized to participate in the Coalition for Epidemic Preparedness Innovations (CEPI).(b)Board of directorsThe Administrator of the United States Agency for International Development is authorized to designate an employee of such agency to serve on the Investors Council of CEPI as a representative of the United States.(c)ConsultationNot later than 60 days after the date of the enactment of this Act, the Secretary shall consult with the appropriate congressional committees on—(1)the manner and extent to which the United States plans to participate in CEPI, including through governance of CEPI;(2)any planned financial contributions to CEPI; and(3)how participation in CEPI is expected to support the United States Global Health Security Strategy and any other relevant programs relating to global health security and biodefense.(d)United States contributionsThe President is authorized to make available funds authorized to be appropriated under section 107 for United States contributions to CEPI. (e)NotificationNot later than 15 days before making a contribution to CEPI, the Secretary of State shall notify the appropriate congressional committees of the amount, purposes, and national interests served by such planned contribution.107.Authorizations of appropriations(a)In generalThere is authorized to be appropriated, for fiscal years 2021 through 2025, $3,000,000,000 to advance the Global Health Security Strategy of the United States overseas, including support for—(1)the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) to address emerging global health threats; and(2)United States contributions to the Fund established under title II of this Act.(b)ExceptionSection 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) shall not apply to assistance made available pursuant to this section.(c)ApplicabilitySection 104(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f)) shall apply to assistance made available pursuant to this section.IITrust Fund for Global Health Security201.DefinitionIn this title, the term partner country means a developing country with demonstrated need and commitment to transparency, including budget and global health data transparency, in which the Trust Fund for Global Health Security established under section 202 is working to design, implement, and evaluate global health security assistance programs under this Act. 202.Establishment of Trust Fund for Global Health Security(a)Negotiations for establishment of a Trust Fund for Global Health SecurityThe Secretary of State should seek to enter into negotiations with the World Bank or the International Development Association, in coordination with the Secretary of the Treasury, the Administrator of the United States Agency for International Development, and the heads of other relevant Federal departments and agencies, and with the member nations of the World Bank or the International Development Association and with other interested parties, for the establishment within the World Bank of—(1)a Trust Fund for Global Health Security (in this subtitle referred to as the Fund) in accordance with the provisions of this section; and(2)an Advisory Board to the Fund in accordance with section 205.(b)PurposeThe purpose of the Fund should be to advance global health security by catalyzing public and private investments in global health security, infectious disease control, and pandemic preparedness and response in developing countries with demonstrated need, commitment to transparency, including budget and global health data transparency, and evidence-based outcomes. (c)Composition(1)In generalThe Fund should be governed by a Board of Trustees, to be composed of representatives of World Bank member states that are donors and participants in the Fund. The Board of Trustees should include—(A)5 permanent member countries, who qualify based upon meeting an established initial contribution threshold, which should be not less than 10 percent of total contributions, and by meeting minimum standards for upholding the International Health Regulations, and who should hold veto power over programs and projects; (B)5 term members, who are selected by the permanent members on the basis of their commitment to innovation, best practices, and the advancement of global health security objectives in partner countries; and(C)9 developing country members, who serve a period term, and who demonstrate a commitment to prioritizing global health security for their citizens and to the purposes and principles of the Fund.(2)QualificationsIndividuals appointed to the Board shall have demonstrated knowledge and experience in the fields of public health, epidemiology, supply chain management, health delivery systems, and development.(3)United States representation(A)In general(i)Founding permanent memberThe Secretary of State shall seek to establish the United States as a founding permanent member of the Fund.(ii)Coordinator of United States Government Activities to Advance Global Health SecurityThe United States shall be represented on the Board of Trustees by the Coordinator of United States Government Activities to Advance Global Health Security and Diplomacy established under section 103.(B)Effective and termination dates(i)Effective dateThis paragraph shall take effect upon the date the Secretary of State, in coordination with the Secretary of the Treasury, certifies and transmits to Congress an agreement establishing the Fund.(ii)Termination dateThe membership established pursuant to subparagraph (A) shall terminate upon the date of termination of the Fund.(4)Removal proceduresThe Fund shall establish procedures for the removal of members of the Board who engage in a consistent pattern of human rights abuses, fail to uphold global health data transparency requirements, or otherwise violate the established standards of the Fund.203.Grant authorities(a)Program objectives(1)In generalIn carrying out the purpose set forth in section 202(b), the Fund, acting through the Board of Trustees, should provide grants, including challenge grants, technical assistance, concessional lending, catalytic investment funds, and other innovative funding mechanisms, as appropriate, to support measures that enable developing countries, at both national and sub-national levels, and in partnership with civil society and the private sector, to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, detect, mitigate, and respond to infectious disease threats before they become pandemics.(2)Activities supportedActivities to be supported by the Fund should include efforts to—(A)enable partner countries with low scores on the Global Health Security Index classification of health systems and on the Global Health Security Agenda Joint External Evaluation to improve such scores and adopt and uphold commitments under the Global Health Security Agenda, the World Health Organization International Health Regulations, and other related international health agreements;(B)support global health budget and workforce planning in partner countries, including training in financial management and budget and global health data transparency;(C)advance research, development, and deployment of effective infectious disease tracking tools, diagnostics, therapeutics, and vaccines, including by establishing and leveraging public-private partnerships and supporting advance purchase agreements, as necessary and appropriate;(D)improve infection control within healthcare settings;(E)combat the threat of antimicrobial resistance;(F)expand lab capacity through the provision of material and technical assistance;(G)build technical capacity to manage global health supply chains through effective forecasting, procurement, warehousing, and delivery from central warehouses to points of service;(H)enable bilateral and regional partnerships and cooperation to identify and address transnational infectious disease threats exacerbated by natural and man-made disasters, human displacement, and zoonotic infection;(I)establish partnerships to develop medical interventions to detect, treat, and prevent the spread of neglected tropical diseases;(J)build the technical capacity of partner countries to prepare for and respond to second order development impacts of infectious disease outbreaks, while accounting for the differentiated needs and vulnerabilities of marginalized populations;(K)develop and utilize metrics to monitor and evaluate program performance and identify best practices; and(L)develop and deploy mechanisms to enhance the transparency and accountability of global health security programs and data, including through the sharing of trends, risks, and lessons learned.(3)Implementation of program objectivesIn carrying out the objectives of paragraph (1), the Fund shall work to eliminate duplication and waste by upholding strict transparency and accountability standards and coordinating its programs and activities with key partners working to advance global health security, including, at a minimum—(A)governments, civil society and nongovernmental organizations, research and academic institutions, and private sector entities in partner countries;(B)the Global Health Security Agenda;(C)the Global Fund to Fight AIDS, Tuberculosis, and Malaria;(D)the Vaccine Alliance, GAVI;(E)the Coalition for Epidemic Preparedness Innovations (CEPI);(F)the Global Polio Eradication Initiative; and(G)the Coordinator of United States Government Activities to Advance Global Health Security and Diplomacy, established pursuant to section 103.(b)PriorityIn providing assistance under this section, the Fund should give priority to low and lower-middle income countries, as classified in the most recent edition of the World Development Report for Reconstruction and Development published by the International Bank for Reconstruction and Development, with low scores on the Global Health Security Index classification of health systems and on the Global Health Security Agenda Joint External Evaluation, and demonstrated commitment to upholding global health budget and data transparency and accountability standards and investing in their own health systems.(c)Eligible grant recipientsGovernments and nongovernmental organizations should be eligible to receive grants under this section.204.Administration(a)Appointment of an administratorThe Board of Trustees, in consultation with the appropriate officials of the Bank, should appoint an Administrator who should be responsible for managing the day-to-day operations of the Fund.(b)Authority To solicit and accept contributionsThe Fund should be authorized to solicit and accept contributions from governments, the private sector, and nongovernmental entities of all kinds.(c)Accountability of funds and criteria for programsAs part of the negotiations described in section 202(a), the Secretary of the State, in coordination with the Secretary of the Treasury, shall, consistent with subsection (d)—(1)take such actions as are necessary to ensure that the Bank or the Association will have in effect adequate procedures and standards to account for and monitor the use of funds contributed to the Fund, including the cost of administering the Fund; and(2)seek agreement on the criteria that should be used to determine the programs and activities that should be assisted by the Fund.(d)Selection of partner countries, projects, and recipientsThe Board of Trustees should establish—(1)partner country selection criteria, to include transparent metrics to measure and assess global health security strengths and vulnerabilities in developing countries seeking assistance;(2)minimum standards for ensuring partner country ownership and commitment to long-term results, including requirements for domestic budgeting, resource mobilization, and co-investment;(3)criteria for the selection of projects to receive support from the Fund;(4)standards and criteria regarding qualifications of recipients of such support;(5)such rules and procedures as may be necessary for cost-effective management of the Fund; and(6)such rules and procedures as may be necessary to ensure transparency and accountability in the grant-making process.(e)Additional transparency and accountability requirements(1)Inspector General(A)In generalThe Secretary of State shall ensure that the Fund maintains an independent Office of the Inspector General and ensure that the office has the requisite resources and capacity to regularly conduct and publish, on a publicly accessible website, rigorous financial, programmatic, and reporting audits and investigations of the Fund and its grantees.(B)Sense of Congress on corruptionIt is the sense of Congress that—(i)corruption within global health programs contribute directly to the loss of human life and cannot be tolerated; and(ii)in making financial recoveries relating to a corrupt act or criminal conduct under a grant, as determined by the Inspector General, the responsible grant recipient should be assessed at a recovery rate of 150 percent of such loss.(2)Administrative expensesThe Secretary of State shall ensure the Fund establishes, maintains, and makes publicly available a system to track the administrative and management costs of the Fund on a quarterly basis.(3)Grant tracking systemsThe Secretary of State shall ensure that the Fund establishes, maintains, and makes publicly available a system to track the amount of funds disbursed to each grant recipient and sub-recipient during a grant’s fiscal cycle.(4)Exemption from duties and taxesThe Secretary should ensure that the Fund adopts rules that condition grants upon agreement by the relevant national authorities in a partner country to exempt from duties and taxes all products financed by such grants, including procurements by any principal or sub-recipient for the purpose of carrying out such grants.205.Advisory Board(a)In generalThere should be an Advisory Board to the Fund.(b)AppointmentsThe members of the Advisory Board should be composed of—(1)individuals with experience and leadership in the fields of development, global health, epidemiology, medicine, biomedical research, and social sciences; and(2)representatives of relevant United Nations agencies and nongovernmental organizations with on-the-ground experience in implementing global health programs in low and lower-middle income countries.(c)ResponsibilitiesThe Advisory Board should provide advice and guidance to the Board of Trustees on the development and implementation of programs and projects to be assisted by the Fund and on leveraging donations to the Fund.(d)Prohibition on payment of compensation(1)In generalExcept for travel expenses (including per diem in lieu of subsistence), no member of the Advisory Board should receive compensation for services performed as a member of the Board.(2)United States representativeNotwithstanding any other provision of law (including an international agreement), a representative of the United States on the Advisory Board may not accept compensation for services performed as a member of the Board, except that such representative may accept travel expenses, including per diem in lieu of subsistence, while away from the representative's home or regular place of business in the performance of services for the Board.206.Reports to Congress(a)Annual report(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the duration of the Fund, the Secretary of State, in coordination with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the Fund.(2)Report elementsThe report shall include a description of—(A)the goals of the Fund;(B)the programs, projects, and activities supported by the Fund;(C)private and governmental contributions to the Fund; and(D)the criteria utilized to determine the programs and activities that should be assisted by the Fund.(b)GAO report on Trust Fund effectivenessNot later than 2 years after the date that the Fund is formally established, the Comptroller General of the United States shall submit to the appropriate congressional committees a report evaluating the effectiveness of the Fund, including—(1)the effectiveness of the programs, projects, and activities supported by the Fund; and(2)an assessment of the merits of continued United States participation in the Fund.207.United States contributions(a)In generalSubject to submission of the certification under section 202(c)(3)(B)(i), the President is authorized to make available funds authorized to be appropriated pursuant to section 107 for United States contributions to the Fund. (b)NotificationThe Secretary of State shall notify the appropriate congressional committees not later than 15 days in advance of making a contribution to the Fund, including—(1)the amount of the proposed contribution;(2)the total of funds contributed by other donors; and(3)the national interests served by United States participation in the Fund.(c)LimitationAt no point during fiscal years 2021 through 2025 shall a United States contribution cause the cumulative total of United States contributions to exceed 33 percent of the total contributions to the Fund from all sources.(d)Withholdings(1)Support for acts of international terrorismIf at any time the Secretary of State determines that the Fund has provided assistance to a country, the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) has repeatedly provided support for acts of international terrorism, the United States shall withhold from its contribution for the next fiscal year an amount equal to the amount expended by the Fund to the government of such country. (2)Excessive salariesIf at any time during any of the fiscal years 2021 through 2025, the Secretary of State determines that the salary of any individual employed by the Fund exceeds the salary of the Vice President of the United States for that fiscal year, then the United States should withhold from its contribution for the next fiscal year an amount equal to the aggregate amount by which the salary of each such individual exceeds the salary of the Vice President of the United States.(3)Accountability certification requirementThe Secretary of State shall withhold not less than 20 percent of planned United States contributions to the Fund until the Secretary certifies to the appropriate congressional committees that the Fund has established procedures to provide access by the Office of Inspector General of the Department of State, as cognizant Inspector General, the Inspector General of the Department of Health and Human Services, and the Inspector General of the United States Agency for International Development, to the Fund’s financial data and other information relevant to United States contributions (as determined by the Inspector General, in consultation with the Secretary of State). 